Title: To Thomas Jefferson from Joseph Carrington Cabell, 18 July 1823
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Edgewood.
18th July. 1823
I return you many thanks for your favor of 4th inst covering your plan of a Jail. Reports of your being indisposed had induced me to repent that I had written to you, & to resign the expectation of hearing from you. I wished to fulfil in the best manner practicable the  promise I had made to the Court. I therefore wrote to Mr Peck with whom I was acquainted, inviting himself & his partner Mr Crawford to come forward as undertakers with the cooperation of some bricklayer at the University. and suggested the propriety of a plan & bill of costs being exhibited by them. in conformity to a rude sketch furnished by myself. Subsequently further reflection induced me to commit a plan to paper. Yesterday I enclosed it to Mr Brokenbrough requesting the favor of him to have a drawing made of it, accompanied by an estimate of the expense. The mail had carried my letter away before I received yours. Last evening Mr Crawford called here with a plan which he had drawn with the assistance of a plan drawn by mr Brokenbrough for the county of Goochland. Mr Crawford’s return  affords me an opportunity of writing to you, & of expressing my sincere thanks for the aid you have been so very kind as to give me on this occasion, which I am sure will be gratefully acknowledged by the whole county. As I took the trouble to draw a plan, (a task by the bye for which I am no way qualified) I have engaged Mr Crawford to make me a regular drawing of it. Not that I have the least idea that it will be adopted but merely to shew my countymen that I have taken all possible pains to comply with their desires. With the same view I shall lay before them Mr Crawford’s & Mr Perror’s plans. Wishing to gratify the court by a front & side view of your plan I spoke to Mr Crawford to prepare one. But on second thoughts I concluded that it would be more satisfactory to you that Mr Nelson should  execute it.. Accordingly I write to Mr Nelson by Mr Crawford desiring him to execute the drawing & to forward it by Mr Peck on Mr Crawford who, with Mr Phillips, will offer themselves as undertakers at our next Court. The Court will doubtless not hesitate to pay the artist a reasonable price for his drawing. I beg the favor of you to permit Mr Nelson to have the use of your original & the benefit of your instructions as to the size of the windows, form of the roof &c. I should be glad to have a view exhibiting the front & one side.May I be permitted to suggest two small amendments in the interior arrangement of your plan? Would it not be advisable to place the doors of the four rooms next the front in the center of the sides of the rooms & in a range with the windows, so as to admit of a draft of air thro’ the House, and a bed on each side of the door? And would it not be also advisable to have a window in the solitary cell, with an outside shutter, so as to admit of air & light at that end of the passage, when the cell would not be in use? It would be desirable to mark the exterior openings of the privies, if practicable, so as not to offend the view, & I should be pleased if Mr Nelson would do so in his drawing. It will be difficult to fix on a site which would admit of two opposite sides being concealed.I am truly delighted to hear of the rapid progress of the Library.I remain, Dr Sir, faithfully yoursJos: C: Cabell